United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
JESSE BROWN VA MEDICAL CENTER,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-1226
Issued: January 20, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 6, 2021 appellant filed a timely appeal from a July 20, 2021 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a medical condition
causally related to the accepted February 12, 2021 employment incident.
FACTUAL HISTORY
On May 25, 2021 appellant, then a 35-year-old information technology manager, filed a
traumatic injury claim (Form CA-1) alleging that on February 12, 2021 she sprained both of her
1

5 U.S.C. § 8101 et seq.

elbows when unboxing and stacking monitors on a cart while in the performance of duty. She did
not immediately stop work.
In a March 15, 2021 treatment note, Tiffany Pacocha, a nurse practitioner, returned
appellant to light-duty work, with restrictions of no heavy lifting and avoiding repetitive
movements of the arms.
On May 26, 2021 Dr. Emily M. Jones, a Board-certified internist, treated appellant for right
elbow swelling and lateral epicondylitis of both elbows. She referred appellant for a magnetic
resonance imaging (MRI) scan of the right elbow. In a separate note of even date, Dr. Jones
referred appellant for physical therapy.
On June 2, 2021 the employing establishment challenged appellant’s claim, asserting that
she had not established that she sustained an injury causally related to factors of her employment.
In a June 8, 2021 development letter, OWCP informed appellant of the deficiencies of her
claim. It advised her of the type of factual and medical evidence required and provided a
questionnaire for her completion. OWCP afforded appellant 30 days to respond.
In support of her claim, appellant submitted a report dated June 9, 2021 by Dr. Jones who
noted evaluating appellant on May 26, 2021 for bilateral elbow pain that began when she was
lifting heavy computer monitors at work in February 2021 and felt a strain in both elbows.
Dr. Jones further reported that appellant’s pain persisted throughout the day and she sought
medical treatment. She noted swelling in the proximal wrist extensor of unclear etiology.
Dr. Jones diagnosed lateral epicondylitis of both elbows and recommended an MRI scan of the
right elbow and physical therapy.
In an undated narrative statement, appellant reported experiencing an unrelated episodic
seizure at work and was admitted to the hospital. She indicated that she accidentally “doubled up”
on her medication due to forgetfulness and experienced the seizure. Appellant was unsure if the
seizure was related to her work. She noted that her arm injury occurred within weeks of the seizure
incident. Appellant reported unboxing new monitors for deployment when she felt a sharp pain in
both arms. She thought her elbow condition would resolve on its own, but the pain persisted and
became more acute. Appellant reported taking sick leave to let her arm rest. Her elbows did not
resolve and she sought treatment from an orthopedist who diagnosed lateral epicondylitis of both
arms. Appellant explained that the gap between the injury and medical diagnoses occurred because
she thought her condition would resolve without treatment.
By decision dated July 20, 2021, OWCP denied appellant’s traumatic injury claim, finding
that the medical evidence submitted was insufficient to establish causal relationship between her
diagnosed conditions and the accepted February 12, 2021 employment incident.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,3 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury. 4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. First,
the employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time and place, and in the manner alleged. Second, the employee must
submit sufficient evidence to establish that the employment incident caused a personal injury. 6
The medical evidence required to establish a causal relationship is rationalized medical
opinion evidence.7 The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition and
specific employment incident identified by the employee.8
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted February 12, 2021 employment incident.
Dr. Jones treated appellant on May 26, 2021 for right elbow swelling and lateral
epicondylitis of both elbows. However, she did not offer an opinion on causal relationship. The
Board has held that medical evidence that does not offer an opinion regarding the cause of an
2

Id.

3

F.H., Docket No. 18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
4

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
5

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

T.J., Docket No. 19-0461 (issued August 11, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
7

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
8

T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).

3

employee’s condition or disability is of no probative value on the issu e of causal relationship. 9
Thus, the Board finds that this report is insufficient to meet appellant’s burden of proof.
Similarly, on June 9, 2021 Dr. Jones reported evaluating appellant on May 26, 2021 for
bilateral elbow pain after lifting heavy computer monitors at work in February. She noted swelling
in the proximal wrist extensor of unclear etiology and diagnosed lateral epicondylitis of both
elbows. Dr. Jones, however, did not offer an opinion on causal relationship. Therefore this report
is of no probative value and is insufficient to establish appellant’s claim.10
Appellant submitted a report from a nurse practitioner. However, certain healthcare
providers such as nurse practitioners 11 are not considered “physician[s]” as defined under FECA. 12
Consequently, their medical findings and/or opinions will not suffice for purposes of establishing
entitlement to FECA benefits.13
As the record lacks rationalized medical evidence establishing causal relationship between
a medical condition and the accepted February 12, 2021 employment incident, the Board finds that
appellant has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted February 12, 2021 employment incident.

9

See S.H., Docket No. 19-1128 (issued December 2, 2019); L.B., Docket No. 18-0533 (issued August 27, 2018);
D.K., Docket No. 17-1549 (issued July 6, 2018).
10

Id.

11

S.J., Docket No. 17-0783, n.2 (issued April 9, 2018) (nurse practitioners are not considered physicians under
FECA).
Section 8101(2) of FECA provides that physician “includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.”
5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t). See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.3a(1) (January 2013); R.L., Docket No. 19-0440 (issued July 8, 2019) (nurse practitioners
are not considered physicians under FECA); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such
as physician assistants, nurses, and physical therapists are not competent to render a medical opinion under FECA).
12

13

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the July 20, 2021 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 20, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

